Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

The patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”). 

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,048,358. 
The present application claims the same subject matter of determining touch pad to an ultrasonic sensor, which is same as the US patent 11,048,358.  
For example:
17/361,132
11,048,358
1. (Currently Amended) A method for determining touch [[force]] applied to [[a]] an electronic device comprising an ultrasonic sensor, the method comprising: emitting ultrasonic signals from an ultrasonic sensor; capturing a plurality of reflected ultrasonic signals ultrasonic sensor; comparing a first data based at least in part on a first reflected ultrasonic signal of the plurality of reflected ultrasonic signals reflected ultrasonic signal of the plurality of reflected ultrasonic signals a signal change due to a change in a feature of the finger during a touch interaction with the ultrasonic sensor based on differences between the first data based at least in part on the first reflected ultrasonic signal and the second data based at least in part on the second reflected ultrasonic signal; and determining a [[force]] touch applied by the finger to the electronic device based at least in part on the siqnal chanqe due to the change in the feature of the finger.
1. (Previously Presented) A method for determining touch applied to an electronic device comprising an ultrasonic sensor, the method comprising: emitting ultrasonic signals from an ultrasonic sensor; capturing a plurality of reflected ultrasonic signals from a finger interacting with the ultrasonic sensor; comparing a first data based at least in part on a first reflected ultrasonic signal of the plurality of reflected ultrasonic signals with a second data based at least in part on a second reflected ultrasonic signal of the plurality of reflected ultrasonic signals; determining a signal change due to a deformation of the finger during a touch interaction with the ultrasonic sensor based on differences between the first data based at least in part on the first reflected ultrasonic signal and the second data based at least in part on the second reflected ultrasonic signal; and determining a touch applied by the finger to the electronic device based at least in part on the signal change due to the deformation.
2. (New) The method of Claim 1, wherein the first data comprises at least one characteristic of the first reflected ultrasonic signal along a predefined axis, and the second data comprises the at least one characteristic of the second reflected ultrasonic signal along the predefined axis.
2. (Previously Presented) The method of Claim 1, wherein the first data comprises at least one characteristic of the first reflected ultrasonic signal along a predefined axis, and the second data comprises the at least one characteristic of the second reflected ultrasonic signal along the predefined axis.
3. (New) The method of Claim 2, wherein the at least one characteristic represents the feature of the finger derived from at least one of the first reflected ultrasonic signal and the second reflected ultrasonic signal.
3. (Previously Presented) The method of Claim 2, wherein the at least one characteristic represents a feature of the finger derived from at least one of the first reflected ultrasonic signal and the second reflected ultrasonic signal.
4. (New) The method of Claim 2, wherein the predefined axis is perpendicular to a surface of the ultrasonic sensor, and wherein the first data and the second data represent the at least one characteristic as a function of depth.
4. (Previously Presented) The method of Claim 2, wherein the predefined axis is perpendicular to a surface of the ultrasonic sensor, and wherein the first data and the second data represent the at least one characteristic as a function of depth.
5. (New) The method of Claim 2, wherein the determining a signal change due to the change in the feature of the finger during the touch interaction with the ultrasonic sensor is based at least in part on a difference between the at least one characteristic of the first data and the at least one characteristic of the second data.
5. (Previously Presented) The method of Claim 2, wherein the determining a signal change due to a deformation of the finger during the touch interaction with the ultrasonic sensor is based at least in part on a difference between the at least one characteristic of the first data and the at least one characteristic of the second data.
6. (New) The method of Claim 1, wherein the determining a signal change due to the change in the feature of the finger during the touch interaction with the ultrasonic sensor is based on at least one of a deformation of the feature of the finger, and a displacement of the feature of the finger.
6. (Previously Presented) The method of Claim 1, wherein the determining a signal change due to a deformation of the finger during the touch interaction with the ultrasonic sensor is based on at least one of a deformation of a feature of the finger, and a displacement of a feature of the finger.
7. (New) The method of Claim 1, wherein the first data comprises at least one image and the second data comprises at least one image.
7. (Previously Presented) The method of Claim 1, wherein the first data comprises at least one image and the second data comprises at least one image.
8. (New) The method of Claim 1, wherein the determining a signal change due to the change in the feature of the finger during the touch interaction with the ultrasonic sensor comprises: determining a signal change due to a change of curvature of the feature of the finger.
8. (Previously Presented) The method of Claim 1, wherein the determining a signal change due to a deformation of the finger during the touch interaction with the ultrasonic sensor comprises: determining a signal change due to a change of curvature of a feature of the finger.
9. (New) The method of Claim 1, further comprising: using the touch to provide navigation functionality on a display of an electronic device communicatively coupled to the ultrasonic sensor.
9. (Previously Presented) The method of Claim 1, further comprising: using the touch to provide navigation functionality on a display of an electronic device communicatively coupled to the ultrasonic sensor.
10. (New) The method of Claim 1, further comprising: determining a force applied by the finger to the electronic device based at least in part on the touch applied by the finger to the electronic device.
14. (Previously Presented) The electronic device of Claim 10, wherein the processor is further operable to determine a signal change due to a deformation of the finger during the touch interaction with the ultrasonic sensor is based on at least one of a deformation of a feature of the finger, and a displacement of a feature of the finger.
11. (New) The method of Claim 1, wherein the feature of the finger comprises a layer of the finger.
3. (Previously Presented) The method of Claim 2, wherein the at least one characteristic represents a feature of the finger derived from at least one of the first reflected ultrasonic signal and the second reflected ultrasonic signal.
12. (New) The method of Claim 1, wherein the feature of the finger comprises a transition between layers of the finger.
3. (Previously Presented) The method of Claim 2, wherein the at least one characteristic represents a feature of the finger derived from at least one of the first reflected ultrasonic signal and the second reflected ultrasonic signal.
13. (New) The method of Claim 1, wherein the feature of the finger comprises a feature within a layer of the finger.
3. (Previously Presented) The method of Claim 2, wherein the at least one characteristic represents a feature of the finger derived from at least one of the first reflected ultrasonic signal and the second reflected ultrasonic signal.
14. (New) The method of Claim 1, wherein the feature of the finger comprises a feature traversing layers of the finger.
3. (Previously Presented) The method of Claim 2, wherein the at least one characteristic represents a feature of the finger derived from at least one of the first reflected ultrasonic signal and the second reflected ultrasonic signal.
15. (New) An electronic device comprising: an ultrasonic sensor for emitting ultrasonic signals and capturing reflected ultrasonic signals from a finger interacting with the ultrasonic sensor; a processor capable of determining touch applied to the electronic device by the finger, wherein the processor is operable to: compare a first data based at least in part on a first reflected ultrasonic signal of the reflected ultrasonic signals with a second data based at least in part on a second reflected ultrasonic signal of the reflected ultrasonic signals; determine a signal change due to a change in a feature of the finger during a touch interaction with the ultrasonic sensor based on differences between the first data based at least in part on the first reflected ultrasonic signal and the second data at least in part based on the second reflected ultrasonic signal; and determine a touch applied by the finger to the electronic device based at least in part on the signal change due to the change in the feature of the finger.
10. (Previously Presented) An electronic device comprising: an ultrasonic sensor for emitting ultrasonic signals and capturing reflected ultrasonic signals from a finger interacting with the ultrasonic sensor; a processor capable of determining touch applied to the electronic device by the finger, wherein the processor is operable to: compare a first data based at least in part on a first reflected ultrasonic signal of the reflected ultrasonic signals with a second data based at least in part on a second reflected ultrasonic signal of the reflected ultrasonic signals; Serial No.: 16/791,6993 Examiner: Sadio, Insa IVS-671 C2Art Unit: 2628determine a signal change due to a deformation of the finger during a touch interaction with the ultrasonic sensor based on differences between the first data based at least in part on the first reflected ultrasonic signal and the second data at least in part based on the second reflected ultrasonic signal; and determine a touch applied by the finger to the electronic device based at least in part on the signal change due to the deformation.
16. (New) The electronic device of Claim 15, wherein the processor is further operable to detect a fingerprint of the finger based at least in part on one of the first data and the second data.
11. (Previously Presented) The electronic device of Claim 10, wherein the processor is further operable to detect a fingerprint of the finger based at least in part on one of the first data and the second data.
17. (New) The electronic device of Claim 15, further comprising: a display device, wherein the processor is further operable to provide navigation functionality on the display device based at least in part on the touch.
12. (Previously Presented) The electronic device of Claim 10, further comprising: a display device, wherein the processor is further operable to provide navigation functionality on the display device based at least in part on the touch.
18. (New) The electronic device of Claim 15, wherein the processor is further operable to determine a force applied by the finger to the electronic device based at least in part on the touch applied by the finger to the electronic device.
14. (Previously Presented) The electronic device of Claim 10, wherein the processor is further operable to determine a signal change due to a deformation of the finger during the touch interaction with the ultrasonic sensor is based on at least one of a deformation of a feature of the finger, and a displacement of a feature of the finger.
19. (New) A sensor processing unit comprising: an ultrasonic sensor for emitting ultrasonic signals and capturing reflected ultrasonic signals from a finger interacting with the ultrasonic sensor; a sensor processor capable of determining touch applied to an electronic device comprising the ultrasonic sensor by the finger, wherein the sensor processor is operable to: compare a first data based at least in part on a first reflected ultrasonic signal of the reflected ultrasonic signals with a second data based at least in part on a second reflected ultrasonic signal of the reflected ultrasonic signals; determine a signal change due to a change in a feature of the finger during a touch interaction with the ultrasonic sensor based on differences between the first data based at least in part on the first reflected ultrasonic signal and the second data at least in part based on the second reflected ultrasonic signal; and determine a touch applied by the finger to the electronic device based at least in part on the signal change due to the change in the feature of the finger.
17. (Previously Presented) A sensor processing unit comprising: an ultrasonic sensor for emitting ultrasonic signals and capturing reflected ultrasonic signals from a finger interacting with the ultrasonic sensor; a sensor processor capable of determining touch applied to an electronic device comprising the ultrasonic sensor by the finger, wherein the sensor processor is operable to: compare a first data based at least in part on a first reflected ultrasonic signal of the reflected ultrasonic signals with a second data based at least in part on a second reflected ultrasonic signal of the reflected ultrasonic signals; determine a signal change due to a deformation of the finger during a touch interaction with the ultrasonic sensor based on differences between the first data based at least in part on the first reflected ultrasonic signal and the second data at least in part based on the second reflected ultrasonic signal; and determine a touch applied by the finger to the electronic device based at least in part on the signal change due to the deformation.
20. (New) The sensor processing unit of Claim 19, wherein the sensor processor is further operable to determine a force applied by the finger to the electronic device based at least in part on the touch applied by the finger to the electronic device.
19. (Previously Presented) The sensor processing unit of Claim 17, wherein the sensor processor is further operable to determine a signal change due to a deformation of the finger during the touch interaction with the ultrasonic sensor is based on at least one of a deformation of a feature of the finger, and a displacement of a feature of the finger.



Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,296,145. 
The present application claims the same subject matter of determining touch pad to an ultrasonic sensor, which is same as the US patent 10,296,145.  
For example:
17/361,132
10,296,145
1. (Currently Amended) A method for determining touch [[force]] applied to [[a]] an electronic device comprising an ultrasonic sensor, the method comprising: emitting ultrasonic signals from an ultrasonic sensor; capturing a plurality of reflected ultrasonic signals ultrasonic sensor; comparing a first data based at least in part on a first reflected ultrasonic signal of the plurality of reflected ultrasonic signals based at least in part on a second reflected ultrasonic signal of the plurality of reflected ultrasonic signals a signal change due to a change in a feature of the finger during a touch interaction with the ultrasonic sensor based on differences between the first data based at least in part on the first reflected ultrasonic signal and the second data based at least in part on the second reflected ultrasonic signal; and determining a [[force]] touch applied by the finger to the electronic device based at least in part on the siqnal chanqe due to the change in the feature of the finger.
1. A method for determining force applied to an ultrasonic sensor, the method comprising: emitting ultrasonic signals from an ultrasonic sensor; capturing a plurality of reflected ultrasonic signals from a finger interacting with the ultrasonic sensor; comparing a first data based at least in part on a first reflected ultrasonic signal of the plurality of reflected ultrasonic signals with a second data based at least in part on a second reflected ultrasonic signal of the plurality of reflected ultrasonic signals;determining a deformation of the finger during interaction with the ultrasonic sensor based on differences between the first data based at least in part on the first reflected ultrasonic signal and the second data based at least in part on the second reflected ultrasonic signal; and determining a force applied by the finger to the ultrasonic sensor based at least in part on the deformation.
2. (New) The method of Claim 1, wherein the first data comprises at least one characteristic of the first reflected ultrasonic signal along a predefined axis, and the second data comprises the at least one characteristic of the second reflected ultrasonic signal along the predefined axis.
2. The method of Claim 1, wherein the first data comprises at least onecharacteristic of the first reflected ultrasonic signal along a predefined axis, and the second data comprises the at least one characteristic of the second reflected ultrasonic signal along the predefined axis.
3. (New) The method of Claim 2, wherein the at least one characteristic represents the feature of the finger derived from at least one of the first reflected ultrasonic signal and the second reflected ultrasonic signal.
3. The method of Claim 2, wherein the at least one characteristic represents afeature of the finger derived from at least one of the first reflected ultrasonic signal and the second reflected ultrasonic signal.
4. (New) The method of Claim 2, wherein the predefined axis is perpendicular to a surface of the ultrasonic sensor, and wherein the first data and the second data represent the at least one characteristic as a function of depth.
4. The method of Claim 2, wherein the predefined axis is perpendicular to asurface of the ultrasonic sensor, and wherein the first data and the second data represent the at least one characteristic as a function of depth..
5. (New) The method of Claim 2, wherein the determining a signal change due to the change in the feature of the finger during the touch interaction with the ultrasonic sensor is based at least in part on a difference between the at least one characteristic of the first data and the at least one characteristic of the second data.
6. The method of Claim 2, wherein the determining a deformation of the fingerduring the interaction with the ultrasonic sensor is based at least in part on a difference between the at least one characteristic of the first data and the at least one characteristic of the second data.
6. (New) The method of Claim 1, wherein the determining a signal change due to the change in the feature of the finger during the touch interaction with the ultrasonic sensor is based on at least one of a deformation of the feature of the finger, and a displacement of the feature of the finger.
7. (Original) The method of Claim 1, wherein the determining a deformation of the finger during the interaction with the sensor is based on at least one of a deformation of a feature of the finger, and a displacement of a feature of the finger.
7. (New) The method of Claim 1, wherein the first data comprises at least one image and the second data comprises at least one image.
8. The method of Claim 1, wherein the first data comprises at least one image and the second data comprises at least one image.

8. (New) The method of Claim 1, wherein the determining a signal change due to the change in the feature of the finger during the touch interaction with the ultrasonic sensor comprises: determining a signal change due to a change of curvature of the feature of the finger.
13. The method of Claim 1, wherein determining a deformation of the finger during interaction with the ultrasonic sensor comprises: determining a change of curvature of a dermal layer.
14. The method of Claim 1, wherein the determining a force applied by the finger to the ultrasonic sensor comprises: determining at least one of a normal component of the force and lateral component of the force.
9. (New) The method of Claim 1, further comprising: using the touch to provide navigation functionality on a display of an electronic device communicatively coupled to the ultrasonic sensor.
16. The method of Claim 1, further comprising: using the force to provide navigation functionality on a display of an electronic device communicatively coupled to the ultrasonic sensor.

10. (New) The method of Claim 1, further comprising: determining a force applied by the finger to the electronic device based at least in part on the touch applied by the finger to the electronic device.
15. The method of Claim 1, wherein the determining a force applied by the finger to the ultrasonic sensor comprises: determining at least one of a maximum of the force, a magnitude of the force and a direction of the force during a time window.
30. The ultrasonic sensor of Claim 29, wherein the sensor processor is further operable to: obtain motion sensor data from a motion sensor; determine a change in orientation of the ultrasonic sensor based on the motion sensor data; and determine the force applied by the finger to the ultrasonic sensor based at least in part on the deformation and the change in orientation of the ultrasonic sensor.

11. (New) The method of Claim 1, wherein the feature of the finger comprises a layer of the finger.
23. The method of Claim 1, further comprising: calibrating the ultrasonic sensor, the calibrating comprising at least one of: determining a maximum of the force applied by the finger; identifying a suitable feature of the finger to determine the force; identifying a suitable dermal layer to determine the force; and determining a relationship between the deformation and the force.
12. (New) The method of Claim 1, wherein the feature of the finger comprises a transition between layers of the finger.
23. The method of Claim 1, further comprising: calibrating the ultrasonic sensor, the calibrating comprising at least one of: determining a maximum of the force applied by the finger; identifying a suitable feature of the finger to determine the force; identifying a suitable dermal layer to determine the force; and determining a relationship between the deformation and the force.
13. (New) The method of Claim 1, wherein the feature of the finger comprises a feature within a layer of the finger.
23. The method of Claim 1, further comprising: calibrating the ultrasonic sensor, the calibrating comprising at least one of: determining a maximum of the force applied by the finger; identifying a suitable feature of the finger to determine the force; identifying a suitable dermal layer to determine the force; and determining a relationship between the deformation and the force.
14. (New) The method of Claim 1, wherein the feature of the finger comprises a feature traversing layers of the finger.
23. The method of Claim 1, further comprising: calibrating the ultrasonic sensor, the calibrating comprising at least one of: determining a maximum of the force applied by the finger; identifying a suitable feature of the finger to determine the force; identifying a suitable dermal layer to determine the force; and determining a relationship between the deformation and the force.
15. (New) An electronic device comprising: an ultrasonic sensor for emitting ultrasonic signals and capturing reflected ultrasonic signals from a finger interacting with the ultrasonic sensor; a processor capable of determining touch applied to the electronic device by the finger, wherein the processor is operable to: compare a first data based at least in part on a first reflected ultrasonic signal of the reflected ultrasonic signals with a second data based at least in part on a second reflected ultrasonic signal of the reflected ultrasonic signals; determine a signal change due to a change in a feature of the finger during a touch interaction with the ultrasonic sensor based on differences between the first data based at least in part on the first reflected ultrasonic signal and the second data at least in part based on the second reflected ultrasonic signal; and determine a touch applied by the finger to the electronic device based at least in part on the signal change due to the change in the feature of the finger.
24. An electronic device comprising: an ultrasonic sensor for emitting ultrasonic signals and capturing reflected ultrasonic signals from a finger interacting with the ultrasonic sensor; a processor capable of determining force applied to the ultrasonic sensor by the finger, wherein the processor is operable to: compare a first data based at least in part on a first reflected ultrasonic signal of the reflected ultrasonic signals with a second data based at least in part on a second reflected ultrasonic signal of the reflected ultrasonic signals; determine a deformation of the finger during interaction with the ultrasonic sensor based on differences between the first data based at least in part on the first reflected ultrasonic signal and the second data at least in part based on the second reflected ultrasonic signal; and determine a force applied by the finger to the ultrasonic sensor based at least in part on the deformation.  
16. (New) The electronic device of Claim 15, wherein the processor is further operable to detect a fingerprint of the finger based at least in part on one of the first data and the second data.
25. The electronic device of Claim 24, wherein the processor is further operable to detect a fingerprint of the finger based at least in part on one of the first data and the second data.
17. (New) The electronic device of Claim 15, further comprising: a display device, wherein the processor is further operable to provide navigation functionality on the display device based at least in part on the touch.
27. The electronic device of Claim 24, further comprising: a display device, wherein the processor is further operable to provide navigation functionality on the display device based at least in part on the force.

18. (New) The electronic device of Claim 15, wherein the processor is further operable to determine a force applied by the finger to the electronic device based at least in part on the touch applied by the finger to the electronic device.
15. The method of Claim 1, wherein the determining a force applied by the finger to the ultrasonic sensor comprises: determining at least one of a maximum of the force, a magnitude of the force and a direction of the force during a time window.

19. (New) A sensor processing unit comprising: an ultrasonic sensor for emitting ultrasonic signals and capturing reflected ultrasonic signals from a finger interacting with the ultrasonic sensor; a sensor processor capable of determining touch applied to an electronic device comprising the ultrasonic sensor by the finger, wherein the sensor processor is operable to: compare a first data based at least in part on a first reflected ultrasonic signal of the reflected ultrasonic signals with a second data based at least in part on a second reflected ultrasonic signal of the reflected ultrasonic signals; determine a signal change due to a change in a feature of the finger during a touch interaction with the ultrasonic sensor based on differences between the first data based at least in part on the first reflected ultrasonic signal and the second data at least in part based on the second reflected ultrasonic signal; and determine a touch applied by the finger to the electronic device based at least in part on the signal change due to the change in the feature of the finger.
20. The method of Claim 19, wherein the another sensor is a motion sensor and wherein the sensor data comprises a change in orientation of the ultrasonic sensor based on the force applied by the finger to the ultrasonic sensor.
20. (New) The sensor processing unit of Claim 19, wherein the sensor processor is further operable to determine a force applied by the finger to the electronic device based at least in part on the touch applied by the finger to the electronic device.
15. The method of Claim 1, wherein the determining a force applied by the finger to the ultrasonic sensor comprises: determining at least one of a maximum of the force, a magnitude of the force and a direction of the force during a time window.




Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,564,778. 
The present application claims the same subject matter of determining touch pad to an ultrasonic sensor, which is same as the US patent 10,564,778.  
For example:
17/361,132
10,564,778
1. (Currently Amended) A method for determining touch [[force]] applied to [[a]] an electronic device comprising an ultrasonic sensor, the method comprising: emitting ultrasonic signals from an ultrasonic sensor; capturing a plurality of reflected ultrasonic signals ultrasonic sensor; comparing a first data based at least in part on a first reflected ultrasonic signal of the plurality of reflected ultrasonic signals reflected ultrasonic signal of the plurality of reflected ultrasonic signals a signal change due to a change in a feature of the finger during a touch interaction with the ultrasonic sensor based on differences between the first data based at least in part on the first reflected ultrasonic signal and the second data based at least in part on the second reflected ultrasonic signal; and determining a [[force]] touch applied by the finger to the electronic device based at least in part on the siqnal chanqe due to the change in the feature of the finger.
1. (Original) A method for determining force applied to a sensor, the method comprising: receiving a plurality of sensor signals from a sensor, the plurality of sensors signals from a finger interacting with the sensor; comparing a first data based at least in part on a first sensor signal of the plurality of sensor signals captured at a first time with a second data based at least in part on a second sensor signal of the plurality of sensor signals captured at a second time; determining a deformation of the finger during interaction with the sensor based on differences between the first data based at least in part on the first sensor signal and the second data based at least in part on the second sensor signal; and determining a force applied by the finger to the sensor based at least in part on the deformation.
2. (New) The method of Claim 1, wherein the first data comprises at least one characteristic of the first reflected ultrasonic signal along a predefined axis, and the second data comprises the at least one characteristic of the second reflected ultrasonic signal along the predefined axis.
2. (Original) The method of Claim 1, wherein the first data comprises at least one characteristic of the first sensor signal and the second data comprises the at least one characteristic of the second sensor signal.
3. (New) The method of Claim 2, wherein the at least one characteristic represents the feature of the finger derived from at least one of the first reflected ultrasonic signal and the second reflected ultrasonic signal.
3. (Original) The method of Claim 2, wherein the at least one characteristic represents a feature of the finger derived from at least one of the first sensor signal and the second sensor signal.
4. (New) The method of Claim 2, wherein the predefined axis is perpendicular to a surface of the ultrasonic sensor, and wherein the first data and the second data represent the at least one characteristic as a function of depth.
4. (Original) The method of Claim 2, wherein the first data and the second data represent the at least one characteristic as a function of depth.
5. (New) The method of Claim 2, wherein the determining a signal change due to the change in the feature of the finger during the touch interaction with the ultrasonic sensor is based at least in part on a difference between the at least one characteristic of the first data and the at least one characteristic of the second data.
6. (Original) The method of Claim 2, wherein the determining a deformation of the finger during the interaction with the sensor is based at least in part on a IVS-671 CSerial No.: 16/392,161 Examiner: Sadio, Insa2 Group Art Unit: 2628difference between the at least one characteristic of the first data and the at least one characteristic of the second data.
6. (New) The method of Claim 1, wherein the determining a signal change due to the change in the feature of the finger during the touch interaction with the ultrasonic sensor is based on at least one of a deformation of the feature of the finger, and a displacement of the feature of the finger.
7. (Original) The method of Claim 1, wherein the determining a deformation of the finger during the interaction with the sensor is based on at least one of a deformation of a feature of the finger, and a displacement of a feature of the finger.
7. (New) The method of Claim 1, wherein the first data comprises at least one image and the second data comprises at least one image.
7. (Original) The method of Claim 1, wherein the determining a deformation of the finger during the interaction with the sensor is based on at least one of a deformation of a feature of the finger, and a displacement of a feature of the finger.  

8. (New) The method of Claim 1, wherein the determining a signal change due to the change in the feature of the finger during the touch interaction with the ultrasonic sensor comprises: determining a signal change due to a change of curvature of the feature of the finger.
14. (Original) The method of Claim 1, wherein determining a deformation of the finger during interaction with the sensor comprises: determining a change of curvature of a dermal layer.
22. (Original) The method of Claim 21, wherein the another sensor is a motion sensor and wherein the sensor data comprises a change in orientation of the sensor based on the force applied by the finger to the sensor.
9. (New) The method of Claim 1, further comprising: using the touch to provide navigation functionality on a display of an electronic device communicatively coupled to the ultrasonic sensor.
18. (Original) The method of Claim 1, further comprising: using the force to provide navigation functionality on a display of an electronic device communicatively coupled to the sensor.
26. (Original) The method of Claim 1, wherein the sensor is an ultrasonic sensor.
10. (New) The method of Claim 1, further comprising: determining a force applied by the finger to the electronic device based at least in part on the touch applied by the finger to the electronic device.
15. (Original) The method of Claim 1, wherein the determining a force applied by the finger to the sensor comprises: determining at least one of a normal component of the force and lateral component of the force.

11. (New) The method of Claim 1, wherein the feature of the finger comprises a layer of the finger.
8. (Original) The method of Claim 7, wherein the feature of the finger comprises a ridge/valley of the finger.
12. (New) The method of Claim 1, wherein the feature of the finger comprises a transition between layers of the finger.
25. (Original) The method of Claim 1, further comprising: calibrating the sensor, the calibrating comprising at least one of: determining a maximum of the force applied by the finger; identifying a suitable feature of the finger to determine the force; identifying a suitable dermal layer to determine the force; and determining a relationship between the deformation and the force.
13. (New) The method of Claim 1, wherein the feature of the finger comprises a feature within a layer of the finger.
25. (Original) The method of Claim 1, further comprising: calibrating the sensor, the calibrating comprising at least one of: determining a maximum of the force applied by the finger; identifying a suitable feature of the finger to determine the force; identifying a suitable dermal layer to determine the force; and determining a relationship between the deformation and the force.
14. (New) The method of Claim 1, wherein the feature of the finger comprises a feature traversing layers of the finger.
25. (Original) The method of Claim 1, further comprising: calibrating the sensor, the calibrating comprising at least one of: determining a maximum of the force applied by the finger; identifying a suitable feature of the finger to determine the force; identifying a suitable dermal layer to determine the force; and determining a relationship between the deformation and the force.
15. (New) An electronic device comprising: an ultrasonic sensor for emitting ultrasonic signals and capturing reflected ultrasonic signals from a finger interacting with the ultrasonic sensor; a processor capable of determining touch applied to the electronic device by the finger, wherein the processor is operable to: compare a first data based at least in part on a first reflected ultrasonic signal of the reflected ultrasonic signals with a second data based at least in part on a second reflected ultrasonic signal of the reflected ultrasonic signals; determine a signal change due to a change in a feature of the finger during a touch interaction with the ultrasonic sensor based on differences between the first data based at least in part on the first reflected ultrasonic signal and the second data at least in part based on the second reflected ultrasonic signal; and determine a touch applied by the finger to the electronic device based at least in part on the signal change due to the change in the feature of the finger.
27. (Original) An electronic device comprising:a sensor for generating sensor signals responsive to a finger interacting with the sensor; a processor capable of determining force applied to the sensor by the finger, wherein the processor is operable to:compare a first data based at least in part on a first sensor signal of the sensor signals with a second data based at least in part on a second sensor signal of the sensor signals; determine a deformation of the finger during interaction with the sensor based on differences between the first data based at least in part on the first sensor signal and the second data at least in part based on the second sensor signal; and determine a force applied by the finger to the sensor based at least in part on the deformation.

16. (New) The electronic device of Claim 15, wherein the processor is further operable to detect a fingerprint of the finger based at least in part on one of the first data and the second data.
28. (Original) The electronic device of Claim 27, wherein the processor is further operable to detect a fingerprint of the finger based at least in part on one of the first data and the second data.
17. (New) The electronic device of Claim 15, further comprising: a display device, wherein the processor is further operable to provide navigation functionality on the display device based at least in part on the touch.
30. (Original) The electronic device of Claim 27, further comprising:a display device, wherein the processor is further operable to provide navigation functionality on the display device based at least in part on the force.

18. (New) The electronic device of Claim 15, wherein the processor is further operable to determine a force applied by the finger to the electronic device based at least in part on the touch applied by the finger to the electronic device.
15. (Original) The method of Claim 1, wherein the determining a force applied by the finger to the sensor comprises:determining at least one of a normal component of the force and lateral component of the force.
31. (Original) The electronic device of Claim 27, further comprising: a motion sensor configured to determine a change in orientation of the sensor, wherein the processor is further operable to determine the force applied by the finger to the sensor based at least in part on the deformation and the change in orientation of the sensor.

19. (New) A sensor processing unit comprising: an ultrasonic sensor for emitting ultrasonic signals and capturing reflected ultrasonic signals from a finger interacting with the ultrasonic sensor; a sensor processor capable of determining touch applied to an electronic device comprising the ultrasonic sensor by the finger, wherein the sensor processor is operable to: compare a first data based at least in part on a first reflected ultrasonic signal of the reflected ultrasonic signals with a second data based at least in part on a second reflected ultrasonic signal of the reflected ultrasonic signals; determine a signal change due to a change in a feature of the finger during a touch interaction with the ultrasonic sensor based on differences between the first data based at least in part on the first reflected ultrasonic signal and the second data at least in part based on the second reflected ultrasonic signal; and determine a touch applied by the finger to the electronic device based at least in part on the signal change due to the change in the feature of the finger.
32. (Original) A sensor processing unit comprising:a sensor for generating sensor signals responsive to a finger interacting with the sensor;a sensor processor capable of determining force applied to the sensor by the finger, wherein the sensor processor is operable to:compare a first data based at least in part on a first sensor signal of the sensor signals with a second data based at least in part on a second sensor signal of the sensor signals; determine a deformation of the finger during interaction with the sensor based on differences between the first data based at least in part on the first sensor signal and the second data at least in part based on the second sensor signal; and determine a force applied by the finger to the sensor based at least in part on the deformation.

20. (New) The sensor processing unit of Claim 19, wherein the sensor processor is further operable to determine a force applied by the finger to the electronic device based at least in part on the touch applied by the finger to the electronic device.
15. (Original) The method of Claim 1, wherein the determining a force applied by the finger to the sensor comprises: determining at least one of a normal component of the force and lateral component of the force.
31. (Original) The electronic device of Claim 27, further comprising: a motion sensor configured to determine a change in orientation of the sensor, wherein the processor is further operable to determine the force applied by the finger to the sensor based at least in part on the deformation and the change in orientation of the sensor.




Claims 1-20 would be allowable if they overcome the rejection above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSA SADIO whose telephone number is (571)270-5580. The examiner can normally be reached Monday-Friday 9:00 am-6:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

INSA . SADIO
Primary Examiner
Art Unit 2628



/INSA SADIO/Primary Examiner, Art Unit 2628